Citation Nr: 1639122	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-14 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for bilateral calcaneal heel spurs.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from November 1964 to November 1966, to include service in Vietnam from June 1965 to June 1966.  He is in receipt of the Parachutist Badge, among other awards and medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The issues of entitlement to service connection for an acquired psychiatric disorder, a low back disorder, and left and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral calcaneal heel spurs did not manifest during service and are not otherwise related to service.


CONCLUSION OF LAW

Bilateral calcaneal heel spurs were not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in November 2010, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in December 2010.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is adequate to decide the case because, as shown below, the examination was based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiner described the Veteran's bilateral calcaneal heel spurs in sufficient detail to allow the Board to make a fully informed determination.  Id.  The examiner also provided the necessary opinion supported by rationale.  Id; see Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with regard to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.3.03(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (199).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).    

The Veteran contends that his current bilateral calcaneal heel spurs are the result of parachute jumps during his active duty service.  The Veteran's service personnel records indicate that he completed basic airborne training and earned a Parachutist Badge.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral calcaneal heel spurs.  
The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of bilateral calcaneal heel spurs.  In fact, a November 1966 separation examination report found his feet to be normal.  He also denied having a medical history of foot trouble.  

In addition, the Board notes that the Veteran was not diagnosed with bilateral calcaneal heel spurs for many years following his military service.  In this regard, in a June 2003 private podiatric examination, the Veteran reported bilateral heel pain of approximately three months' duration.  The record does not indicate a diagnosis but notes the Veteran's report that the treatment providers who referred him told him he had heel spurs.  In a November 2004 private treatment record, the Veteran reported that his heel spurs were hurting again; the treatment provider's assessment included calcaneal spurs.  The claims file contains no mention of heel spurs or heel pain prior to June 2003.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the weight of the evidence of record shows that the Veteran's current bilateral calcaneal heel spurs did not manifest in service or for many years thereafter.

In addition, a December 2010 VA examiner diagnosed the Veteran with bilateral calcaneal spurs and opined that it was unlikely that they were caused by or a result of his active duty service.  In so doing, the examiner noted the long gap between the Veteran's separation from active duty and the first reported complaint of heel pain.  The examiner further explained that, although heel spurs can develop as a result of recurrent trauma and inflammation due to pressure on the heels, it was unlikely that the five parachute jumps the Veteran reported would be sufficient to cause heel spurs.  

The December 2010 VA examiner reviewed the claims file and provided supporting rationale.  Thus, the Board concludes that the December 2010 VA examiner's opinion is the most probative evidence available for consideration, which weighs against the claim.  
The Board has also considered the Veteran's own lay statements that his current bilateral calcaneal heel spurs are related to his parachute jumps while on active duty, as well as his June 2012 statement that he treated his pain with over the counter medication in the 37 years between his separation from active duty and the first complaint of heel pain in the record.  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that the Veteran is competent to state that he has had pain in his heels since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and he denied having foot trouble during his separation examination.  Moreover, when he first reported heel pain in June 2003, the Veteran said that it was of three months' duration, not nearly forty years' duration.  The Board finds that the Veteran's statements during his separation examination and when first reporting his heel pain are more credible than his more recent assertions of an onset since service, which were made in connection with a claim for compensation.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (the relationship between parachute jumps and heel spurs), falls outside the realm of common knowledge of a lay person.  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship.  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the December 2010 VA medical opinion to be more probative, as it based on a review of the record and the examiner's own medical expertise, knowledge, and training.  

Based on the foregoing, the Veteran's bilateral calcaneal heel spurs did not manifest in service and are not causally or etiologically related to his military service.  Accordingly, the claim for service connection for bilateral calcaneal heel spurs is denied.  

ORDER

Entitlement to service connection for bilateral calcaneal heel spurs is denied.


REMAND

The claims file does not contain any treatment records pertaining to the Veteran's knees, back, or acquired psychiatric disorder since August 2010.  Therefore, the AOJ should attempt to obtain any relevant, outstanding medical records.  

A VA psychiatrist diagnosed the Veteran with PTSD and depression in May 2010.  The Veteran was afforded a VA examination in June 2010 in connection with his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD.  In response to the May 2010 psychiatrist's PTSD diagnosis, the examiner opined that the psychiatrist did not describe the diagnostic tools used to reach the diagnosis, other than the Veteran's report of his symptoms, and that a diagnosis in a "clinical context" requires different diagnostic guidelines than a VA examination "in the context of an external incentive (i.e., disability benefits)."  

VA must presume a clear PTSD diagnosis by a mental health professional to have been made in accordance with the applicable Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, (1997).  The law, therefore, does not support the examiner's reasons for disregarding the psychiatrist's PTSD diagnosis.  Moreover, the VA examiner did not address the psychiatrist's depression diagnosis.  Therefore, the Board finds that an additional medical opinion is needed.  

The Veteran was afforded a VA examination in December 2010 in connection with his claim for service connection for a low back disorder and left and right knee disorders.  The examiner diagnosed the Veteran with degenerative joint disease of both knees and mild osteoarthritis of the lumbar spine and opined that these were not caused by or a result of the Veteran's parachute jumps during active duty.  The examiner noted that there was no evidence in the Veteran's service treatment records of a knee or back injury.  However, unlike the bilateral calcaneal heel spur claim denied above, no further rationale was provided.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder, a knee disorder, or a low back disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present, to include PTSD and depression. Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders present during the appeal period (beginning around March 2010).  He or she should specifically indicate whether the Veteran has PTSD and/or depression. See May 2010 VA treatment record; June 2010 VA examination report.  If not, the examiner should address the prior diagnoses of record.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. Note that the Veteran served as an infantryman and served a one year tour in Vietnam.  Attention is also invited to his stressor statement found in VBMS, document labeled VA 21-0781, Statement in Support of Claim for Service Connection for PTSD, receipt date 4/21/2010.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. If the PTSD diagnosis is deemed appropriate, the examiner should comment on the link between the current symptomatology and any verified in-service stressor.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions and circumstances of service must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed psychiatric disorders.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Specifically, the examiner is requested to discuss the Veteran's June 2012 contention that he treated his low back pain with over the counter medication in the time between active duty service and seeking medical attention.  (VBMS, document labeled VA 9 Appeal to Board of Appeals, receipt date 6/5/2012).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions and circumstances of service must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed back disorder.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Specifically, the examiner is requested to discuss the Veteran's June 2012 contention that he treated his knee pain with over the counter medication in the time between active duty service and seeking medical attention.  (VBMS, document labeled VA 9 Appeal to Board of Appeals, receipt date 6/5/2012).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions and circumstances of service must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed knee disorders.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


